Citation Nr: 0639993	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right tube ovarian abscess with hysterectomy.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for phlebitis of the right arm, claimed as 
due to VA treatment.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from December 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
residuals of a right tube ovarian abscess with hysterectomy 
and for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for phlebitis of the right arm, claimed as due to VA 
treatment.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

In her March 2004 notice of disagreement, the veteran 
specifically stated that she was under a physician's care for 
residuals of a right tube ovarian abscess with hysterectomy 
and for phlebitis of the right arm.  She reported that she 
had received treatment at the Tallahassee, Florida VA 
Outpatient Clinic, the Gainesville, Florida VA Medical 
Center, and the Orlando, Florida VA Outpatient Clinic.  

The Board notes that the most recent VA treatment reports of 
record are dated from June 2001 to June 2003 and are from the 
Tallahassee, Florida VA Outpatient Clinic and the 
Gainesville, Florida VA Medical Center.  There are no recent 
VA treatment reports of record from the Orlando, Florida VA 
Outpatient Clinic.  

Additionally, the Board observes that a prior December 1995 
RO decision denied the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for phlebitis of the right 
arm, claimed as due to VA treatment, essentially on the basis 
that no permanent residual or chronic disability was 
demonstrated by the evidence following treatment in 1973.  As 
noted above, the veteran has reported that she is currently 
receiving treatment for such disorder and any such treatment 
would potentially be relevant to that claim.  

As there are further VA treatment records that may be 
pertinent to the veteran's claims, they should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  

In April 2003 and June 2003 letters, the RO informed the 
veteran generally of the evidence needed regarding the issues 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right tube ovarian abscess with hysterectomy and whether new 
and material evidence has been submitted to reopen a claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for phlebitis of the right arm, claimed as due to VA 
treatment.  The RO did not, however, inform her of the 
specific evidence needed to satisfy the element or elements 
of the claims that were the basis for the prior denials (that 
the medical evidence failed to establish any relationship 
between the veteran's residuals of a right tube ovarian 
abscess with hysterectomy and any disease or injury during 
service, and that there was no permanent or chronic phlebitis 
of the right arm demonstrated by the evidence following 
treatment in 1973).  See Kent v. Nicholson, 20 Vet.App. 1 
(2006).  On remand, the veteran should be so notified.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  
        
Accordingly, this issue is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claims on 
appeal.  The notice should also address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for a right tube ovarian abscess with 
hysterectomy and compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
phlebitis of the right arm, claimed as 
due to VA treatment, that were found 
insufficient in the previous denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
addition, the letter should advise that a 
disability rating and effective date will 
be assigned if service connection is 
granted for either claim, as well as the 
information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning her claimed 
disorders and dated since her separation 
from service, from the Tallahassee, 
Florida VA Outpatient Clinic, the 
Gainesville, Florida VA Medical Center, 
and the Orlando, Florida VA Outpatient 
Clinic.  

3.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been submitted to reopen a 
claim for service connection for residuals 
of a right tube ovarian abscess with 
hysterectomy, and whether new and material 
evidence has been submitted to reopen a 
claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
phlebitis of the right arm, claimed as due 
to VA treatment.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


